Citation Nr: 0410697	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-16 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total compensation rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1981 to August 1981 
and August 1981 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2003, a hearing was held at the RO before the 
undersigned, who is the Acting Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) (West 2002).  A 
transcript of that hearing has been associated with the record on 
appeal.


REMAND

This claim is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C., for the requested action that 
follows.  

1.  The RO must ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2003) are fully complied with and satisfied.  This includes 
notifying the veteran (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and (3) of 
the information and evidence that the claimant is expected to 
provide.  The veteran should also be requested to provide any 
evidence in his possession that pertains to the claim.

2.  The RO should then undertake appropriate development to obtain 
any pertinent evidence identified but not provided by the veteran.  
During the September 2003 hearing with the undersigned, the 
veteran indicated that he would submit copies of the daily logs 
that he kept of his blood pressure readings, which he took at 
home.  The veteran also mentioned records from "Dr. K", the 
veteran's private family physician.  If the RO is unable to obtain 
any pertinent evidence identified by the veteran, it should so 
inform the veteran and his representative and request them to 
submit the outstanding evidence.  

3.  Also, the RO should obtain from the Social Security 
Administration (SSA) copies of the records upon which the 
veteran's award of disability benefits was based.  Although the 
claims file contains evidence documenting the veteran's award of 
such benefits, the medical evidence considered in connection with 
such award is not associated with the claims files.  It appears 
that the RO has already requested these records but SSA has not 
provided copies of them yet.  The veteran maintains, in essence, 
that SSA granted him disability benefits based primarily on his 
service-connected disorders.

4.  The RO should obtain the veteran's VA vocational 
rehabilitation file.

5.  After the foregoing development has been completed, the 
veteran should be afforded a VA examination by an examiner with 
appropriate expertise to determine the effect of his service-
connected disabilities (hypertension, right shoulder disorder, and 
residual calluses of the heels) on his employability.  The claims 
file must be provided to the examiner and consideration of such 
should be reflected in the completed examination report.  The 
examiner is requested to review the record and render an opinion 
as to the effect of all service-connected disabilities on the 
veteran's ability to secure or follow a substantially gainful 
occupation.  Any indicated studies should be performed, and the 
claims files must be made available to and reviewed by the 
examiner.  The examiner should specifically address the 
limitations imposed on the veteran's activities as a result of the 
disabilities and the impact of the disability on the veteran's 
ability to maintain substantially gainful employment, to include 
whether they are sufficient, when considered individually or in 
combination, to render the veteran unemployable.  The rationale 
for all opinions offered must be provided.

6.  The RO should undertake any other development it determines to 
be indicated.

7.  After the above has been completed, the RO should readjudicate 
the claim, to include review of all newly-acquired evidence.  If 
the benefit sought on appeal is not granted to the veteran's 
satisfaction, he and his representative should be furnished a 
supplemental statement of the case and be afforded the appropriate 
period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  No action is required on the part of the veteran or his 
representative until further notice is received.  By this action, 
the Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



